ANDERSON, C. J.
The declaration of contest avers that A. Jack Freeman, the contestant, was not only a legatee under the will of 1910, but was a legatee under the will that was under contest, and he was therefore so interested in the will contested as to authorize him to make the contest under section 6196 of the Code of 1907.
(1, 2) In defining the necessary averments in the contest of a will for undue influence, as distinguished from fraud, our court has held that it was not necessary to allege with particularity the quo modo the result complained of was accomplished, but only that it was accomplished by undue influence exerted by named persons. — Alexander v. Gibson, 176 Ala. 258, 57 South. 760, and cases there cited. Declaration 5 was not subject to the contestee’s demurrer. True, it may be redundant, but the unnecessary and improper matter should have been stricken upon motion, but it did not render the same demurrable.
*145(3) Oscar Freeman was a stepson of testatrix, and had known her intimately for years, and the trial court did not err in permitting his opinion as to her mental condition when he visited her the 4th and 5th of July; the will having been made on said 5th of July. — Pritchard v. Fowler, 171 Ala. 662, 55 South. 147.
(4, 5) The fact, of how the testatrix acquired her property or how much she may or may not have contributed to the purchase of same by her deceased husband, or the reasons or motives that led her to make the will of 1910, as it was not being contested, had no legitimate bearing upon her mental status when executing the will under contest, which was made five years thereafter. That character of evidence had no legitimate bearing upon the issues of fraud and undue influence in the execution of the will of 1915, yet this evidence was probably prejudicial to the contestee. — Smith v. Smith, 174 Ala. 205, 56 South. 949; Winston v. Elliott, 169 Ala. 416, 53 South. 750. For the error in admitting this character of evidence the decree of the probate court must be reversed.
(6) We cannot put the trial court in error for refusing the contestee’s requested charges, in the form in which they were asked, as they should have suggested that the jury could not find for the contestant upon the specifications hypothesized, and not that they must find for the proponent on certain issues, as it would have necessitated two or more findings by the jury. As this case must be reversed, however, it is sufficient to say that, unless there is a material change in the evidence upon the next trial, the proponent is entitled to the general affirmative charge; that is, that the jury cannot find for contestant, both as to the charges of fraud and undue influence. There was no proof whatever of the fraud charged or of facts from which the jury could infer such fraud. Nor was there any proof of undue influence. John Barnett and his wife were not beneficiaries, and while'the sister Jane was, and while there was a confidential relationship between the parties, this fact alone did not cast upon the beneficiary the burden of showing that the act was voluntary and did not result from undue influence. It was incumbent upon the contestant to prove more than the mere confidential relationship between the parties in order to cast the burden upon the beneficiary. — Jones v. Brooks, 184 Ala. 115, 63 South. 978. Not only did the contestant’s proof fail to cast the burden upon the beneficiary, but the contestee’s evidence completely showed that the *146making of the will was voluntary, and that testatrix acted throughout upon independent advice.
(7) As to the charge of mental incapacity, that was properly left to the jury; for, while there was much evidence tending to show that testatrix was of disposing mind, notwithstanding her physical condition and the use of opiates to relieve her pain and suffering, there was some evidence from which the jury could infer that she was not mentally capable of disposing of her property, though the weight of the evidence showed that she was mentally capable of making a valid will. — Mullen v. Johnson, 157 Ala. 262, 47 South. 584.
The judgment of the probate court is reversed, and the cause is remnaded.
Reversed and remanded.
Mayfield, Somerville, and Thomas, JJ., concur.